Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Srinivasan Chakravarthi (63244) on 06/13/2022.

The application has been amended as follows: 

Claim 12 at line 3 read in part:
“…so as to reverse bias the laser diode…”
And is now to read:
“…biasing the laser diode…”

Claim 19 at line 11 read:
“source to a current.”
And is now to read:
“source to a current; and wherein the driver circuit is configured to provide a reverse bias to the laser diode.”


Claim 27 at line 3 read in part:
“…to provide a reverse bias to the laser diode…”
And is now to read:
“…to provide the reverse bias to the laser diode…”


Response to Amendment
	The Examiner acknowledges the amending of claims 1, 11, 12, 14 and 34.
Response to Arguments
	The Examiner agrees that the amendments to claims 1 and 11 differentiate from the art of record. 
	The Examiner also agrees that the rejection of claim 19 over Miyajima is overcome and that the additional amendment outlined above differentiates from an additional piece of art noted below.
Election/Restrictions
Claims  1, 3, 7-15, 17-23, 27-30 and 33-38 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 04/20/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/20/2021 is withdrawn as all pending claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3, 7-15, 17-23, 27-30 and 33-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner refers to the 08/06/2021 office action wherein reasons of allowance for claim 28 were outlined.
Claims 1, 11 and 19 are directed to two driver circuits and a method of driving a semiconductor laser device. The circuits/method each relying on an operation of switching between forward and reverse biasing a laser diode. The circuits and method complete this function by using a fly capacitor integrated into a larger circuit architecture. The prior art of US 2017/0276771, associated with claim 1, US 2021/0021098, associated with claim 11, and US 2013/0094530, associated with claim 19, teach circuits for biasing laser diodes but fail to teach or suggest either the forward/reverse bias operation or the particular circuit architecture claimed to be used therewith. The claims are therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 for a list of related art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828